       Case 6:17-cv-06024-EAW-MWP Document 47 Filed 07/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ERIC HARDING,
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         17-CV-6024W
                  v.

WESLEY CANFIELD, et al.,

                        Defendants.
_______________________________________



                  Pending before the Court is pro se plaintiff’s motion for substitution of parties

pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure. (Docket # 35). Specifically,

plaintiff seeks to substitute Kaye Canfield, the Administrator of the Estate of Wesley Canfield,1

as a defendant in place of deceased defendant Wesley Canfield. (Docket # 35; see Docket # 39).

On June 4, 2020, the Court ordered that the United States Marshals Service personally serve the

pending motion upon Ms. Canfield. (Docket # 43). Service was effected on June 16, 2020.

(Docket # 45).

                  On June 26, 2020, Assistant Attorney General Heather L. McKay, Esq., informed

the Court that she would be representing Ms. Canfield in this matter and that Ms. Canfield did

not oppose the pending motion to substitute. (Docket # 46). Accordingly, and for good cause

shown, it is hereby

                  ORDERED, that plaintiff’s motion to substitute Kaye Canfield, as the

Administrator of the Estate of Wesley Canfield, as a defendant in place of Wesley Canfield



         1
           Although the caption suggests that this defendant’s first name is spelled “Wesely,” it appears that the
proper spelling is “Wesley.”
      Case 6:17-cv-06024-EAW-MWP Document 47 Filed 07/01/20 Page 2 of 2




(Docket # 35) is GRANTED. The Clerk of the Court is directed to amend the caption of the

case to reflect the substitution of Kaye Canfield, as the Administrator of the Estate of Wesley

Canfield, for Wesley Canfield.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       July 1, 2020




                                                2
